Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 04/30/2021.  Claims 1-15 are currently pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9-11, 13 and 15 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Berry et al. US 2013/0025283.
In regards to Independent Claim 1, and with particular reference to Figures 2, 3, 4, 8, Berry discloses a combustor 12 for a gas turbine (abstract states gas turbine combustor), comprising: 
(52, refer to figures 2, 8) to be mounted to a casing (as shown in figure 2, flange 52 is mounted to elements 54 and 38; the elements 54 and 38 forming a casing); 
an extension portion (80, 78, 70; refer to figure 8) having an annular shape (as shown in figures 4, 2) and extending from the flange portion along an axial direction of the combustor (figure 8 shows extending along an axial direction of the combustor); 
a pipe portion 138 having a first end connected to the flange portion and a second end connected to an outer peripheral surface of the extension portion (as shown in figure 8), the pipe portion 138 extending from the first end to the second end at an outer side of the extension portion in a radial direction (shown in figure 8; the pipes radially inwards into section 70 of the extension portion); and 
at least one fuel nozzle 48 configured to receive supply of a fuel via the pipe portion (the pipe portion 138 is a fuel pipe) and a passage (the passage/fuel plenum within the section 70, refer to figures 3, 8) disposed inside the extension portion.
Regarding dependent Claim 2, Berry discloses wherein the passage includes an annular passage (refer to figures 2, 3, 4 and 8 showing the annular fuel plenum “annular passage”) communicating with an inner flow passage of the pipe portion (inner flow section of the pipe 138 in fluid communication with the annular fuel plenum, refer to figure 8) , and wherein the combustor 12 is configured such that the fuel is supplied to a plurality of the fuel nozzles (figure 8 shows one fuel nozzle 48, but there is multiples fuel nozzles, as shown in figure 4) via the annular passage (fuel plenum delivers fuel to the mixing tubes 68 and the mixing tubes discharge the fuel-air mixture into the combustor, par. 26; refer to figures 3, 8)
Regarding dependent Claim 6, Berry discloses wherein the pipe portion 138 is disposed inside a space surrounded by the casing (the elements 54 and 38 forming a casing; refer to figure 2) at an outer peripheral side of the extension portion (refer to figure 8).
Regarding dependent Claim 9, Berry discloses wherein the fuel nozzle 48 is formed inside the casing (the elements 54 and 38 forming a casing; refer to figure 2), and configured to inject a fuel into an air passage through which air to be used in combustion of the fuel passes (fuel plenum delivers fuel to the mixing tubes 68 and the mixing tubes discharge the fuel-air mixture into the combustor, par. 26; refer to figures 3, 8).
Regarding dependent Claim 10, Berry discloses wherein the extension (80/78/70; figure 8) portion includes an air-passage forming portion 66 which forms the air passage at an opposite side of the flange portion across the pipe portion in the axial direction.
Regarding dependent Claim 11, Berry discloses wherein the at least one fuel nozzle 48 is formed inside the casing (the elements 54 and 38 forming a casing; refer to figure 2) and configured to inject the fuel into an air passage (space inside the 80/78/70) through which air to be used in combustion passes and generate a fuel-gas mixture of the air and the fuel (air enters the air passage via the air vents 66; fuel plenum delivers fuel to the mixing tubes 68 and the mixing tubes discharge the fuel-air mixture into the combustor, par. 26; refer to figures 3, 8), and wherein the combustor further includes a downstream nozzle (figure 8 shows one nozzle 48, but there is multiple fuel nozzles 48 as shown in figures 2, 4, one of those fuel nozzles interpreted as the additional downstream nozzle for all the fuel nozzles are downstream of the flange 52) 
Regarding dependent Claim 13, Berry discloses a gas turbine (figure 1, abstract), comprising: the combustor according to claim 1; and a stator vane and a rotor blade disposed at a downstream side of the combustor (figure 1 teaches a turbine 26 downstream of the combustor 12, the turbine having as standards components a stator and rotor blade arrangement).
Regarding dependent Claim 15, Berry discloses wherein the pipe portion 138 has an inner flow passage formed inside the pipe portion so as to extend between the first end and the second end, and wherein the inner flow passage of the pipe portion is in communication with a passage (the passage/fuel plenum within the section 70, refer to figures 3, 8) inside the extension portion (80/78/70) for allowing the fuel to pass through toward the at least one fuel nozzle 48 (fuel plenum delivers fuel to the mixing tubes 68 and the mixing tubes discharge the fuel-air mixture into the combustor, par. 26; refer to figures 3, 8).

Claims 1-3, 13 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by JPH0415409A (herein after JP’409).

    PNG
    media_image1.png
    803
    917
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    696
    626
    media_image2.png
    Greyscale


In regards to Independent Claim 1, and with particular reference to Figure 1 shown immediately above, JP’409 discloses a combustor for a gas turbine, comprising (in reference to the marked-up figures above): a flange portion to be mounted to a casing; an extension 
Regarding dependent Claim 2, JP’409 discloses wherein the passage includes an annular passage communicating with an inner flow passage of the pipe portion, and wherein the combustor is configured such that the fuel is supplied to a plurality of the fuel nozzles via the annular passage, refer to marked-up figures above.
Regarding dependent Claim 3, JP’409 discloses wherein the at least one fuel nozzle is disposed at an inner peripheral side of the extension portion, refer to marked-up figures above.
Regarding dependent Claim 13, JP’409 discloses a gas turbine (par. 1), comprising: the combustor according to claim 1; and a stator vane and a rotor blade disposed at a downstream side of the combustor (a turbine downstream of the combustor is standard in a gas turbine engine, the turbine having as standards components a stator and rotor blade arrangement).
Regarding dependent Claim 15, JP’409 discloses wherein the pipe portion has an inner flow passage formed inside the pipe portion so as to extend between the first end and the second end, and wherein the inner flow passage of the pipe portion is in communication with a passage inside the extension portion for allowing the fuel to pass through toward the at least one fuel refer to marked-up figures above.
Allowable Subject Matter
Claims 4, 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12 and 14 are allowed.  With respect to independent claim 12, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “wherein the flange portion has, in a first angular range around a center axis of the combustor, a first region whose protruding amount outward in a radial direction is greater than that in a second angular-range other than the first angular range, and wherein the fuel supply pipe is connected to an end surface of the flange portion opposite to the extension portion, the end surface being one of two opposite end surfaces of the flange portion, at a portion of the flange portion including the first region”. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741